Citation Nr: 1729033	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-15 998	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The Veteran's claim was remanded by the Board for additional development in June 2010 and April 2013.  The claim is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's claim is decided.

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated as 70 percent disabling since February 2002, related to a September 1979 in-service sexual assault.  The record shows he has a long post-service history of alcohol and drug abuse, as well as incarceration, most recently from September 2009 to June 2015.  The Veteran has attributed this cycle of substance abuse and incarceration to his PTSD.

The Veteran was afforded VA psychiatric examinations in March 2003, while incarcerated, and in May 2004.  The March 2003 VA examiner noted the Veteran had been previously treated for depression, suicidal thoughts, and drug addiction, and diagnosed him with PTSD related to his in-service sexual assault.  The examiner determined the Veteran's symptoms were severe enough that he was unable to maintain employment, close relationships, or freedom from drug and alcohol addiction.  In addition to PTSD, the examiner diagnosed psychotic disorder, not otherwise specified (NOS), cocaine dependence in sustained remission, polysubstance abuse, and avoidant personality traits.  The examiner stated that although the Veteran reported a family history of alcohol addiction and had experimented with marijuana prior to his military service, it was clear that his more recent substance abuse issues were related to the sequelae of his in-service sexual assault.  The examiner further noted the Veteran had developed psychotic symptoms with delusions and paranoia over the previous three years, but stated that he did not meet the full criteria for schizophrenia or schizoaffective disorder.

The May 2004 VA examiner noted the Veteran's reported in-service sexual assault and detailed his symptoms.  The examiner provided a diagnosis of PTSD and stated the Veteran was experiencing severe social and occupational dysfunction which was as likely as not due to his PTSD symptoms.  The examiner further noted the Veteran had drug and alcohol problems which the Veteran reported were related to self-medication for his PTSD symptoms.  The examiner stated the Veteran was not currently employable but stated it was important to note he was not currently seeking out appropriate psychiatric treatment for his PTSD symptoms or his cocaine and alcohol dependence.  In addition to PTSD, the examiner diagnosed cocaine dependence, polysubstance abuse, and psychotic disorder, NOS, resolving.  The examiner further stated that although it was at least as likely as not the Veteran was unemployable due to his PTSD symptoms, it was very clear that his multiple social issues and cocaine dependence might be playing a role in his inability to adequately seek treatment for his PTSD symptoms.  The examiner stated if the Veteran was able to seek proper treatment, his prognosis would be fair.

The Veteran was afforded an additional VA examination in January 2012.  The examiner provided a lengthy opinion which contradicted the March 2003 and May 2004 examination reports discussed above.  In addition to diagnosing PTSD, the examiner diagnosed alcohol dependence and cannabis abuse, both in remission, and personality disorder, NOS, with antisocial, avoidant, and borderline features.  Importantly, the examiner stated that the Veteran's personality disorder appeared to be his primary mechanism of impairment, and was accompanied by poor integration in social and reciprocal relationships, which resulted in impulse control problems, criminal justice interactions, substance abuse, and unhealthy accommodation of stressors.  The examiner went on to determine the Veteran's impairment related to his service-connected PTSD appeared to be minimal.  The examiner specified the Veteran had "complex PTSD," in which a pre-morbid personality disorder generally hyper-sensitizes individuals to their subjective perception of trauma and trauma reaction.  The examiner also questioned the Veteran's reliability due to his underreporting of criminal convictions and psychotic symptoms, including hearing voices, which were documented in his previous records.  

The examiner further noted a review of the Veteran's VA paperwork, which demonstrated remarkable skills in accounting and legal paperwork, suggested he had the ability to engage in a variety of occupational, educational, and social ventures, if he elected to.  The examiner attributed approximately 70 percent of the Veteran's psychiatric impairment to his personality disorder, 20 percent to his significant substance abuse, and 10 percent to his PTSD.  The examiner stated that clinically, the Veteran's impulsivity, anger, detachment, and substance abuse were not causally related to his PTSD, and that while he had some symptoms common to PTSD, the predominance of his symptoms appeared more clinically and etiologically tied to his pre-morbid personality disorder and the consequences thereof.  The examiner concluded that the Veteran's PTSD symptoms would not likely hinder or interfere in his ability to navigate occupational domains and requirements, and that although his elected substance abuse and characterological psychopathology might interfere and limit him to certain domains, his ability to navigate his wishes, and his remarkable accounting and legal prowess, were not supportive of impairment that would interfere with the baseline skills necessary in social, occupational, or educational domains.  

In March 2016, the examiner again reviewed the Veteran's records and provided an addendum opinion in which he reiterated his opinion that the overwhelming challenge for the Veteran was a pronounced and primary personality disorder.  In this regard, the examiner noted that the Veteran's social history, including the absence of a father, familial alcohol abuse, infidelity in the parental union, a lack of relationship with his step-father, lack of connection to his siblings, dropping out of school before completion, criminal justice interactions as a juvenile, and substance abuse during his teen years, was considered as the January 2012 diagnostic examination was completed.  The examiner further reiterated his opinion that the Veteran's records and examination did not demonstrate he was incapable of employment.

The Board notes that VA outpatient records show the Veteran has been consistently diagnosed with both PTSD and a personality disorder.

Upon a review of the foregoing, the Board notes the March 2003 examiner diagnosed the Veteran with both PTSD and avoidant personality traits.  Although the examiner attributed the Veteran's substance abuse to his PTSD, and determined he was unemployable, the examiner did not address to what extent, if any, the Veteran's unemployability was attributable to his avoidant personality traits and psychotic disorder, in addition to his PTSD.  In addition, the Board notes the May 2004 examiner found the Veteran was unemployable due to his PTSD symptoms, but also found he had not sought appropriate treatment, and that his prognosis would improve if he were to seek such treatment.  The record shows the Veteran received psychiatric treatment through VA subsequent to the May 2004 examination.  Furthermore, although the May 2004 examiner noted the Veteran's report that his polysubstance abuse was caused by his PTSD, the examiner stated no opinion on the matter.  Finally, the Board notes the January 2012 examiner provided a well-reasoned opinion to the effect that a majority of the Veteran's psychiatric symptoms are caused by a nonservice-connected personality disorder, and that, in any case, the Veteran is not unemployable.

The Board further notes that although an addendum opinion was provided in March 2016, the Veteran was last afforded a psychiatric examination in January 2012.  In this regard, the Board notes that in a December 2015 statement, the Veteran asserted he had been heavily medicated during his January 2012 examination and had minimized his symptoms, to include reporting he had never experienced psychotic symptoms, such as hearing voices, in order to gain the examiner's favor.  As such, the Veteran has implied that the January 2012 examination report did not accurately reflect the severity of his symptoms.

Under these circumstances, the Board finds a remand is warranted for an additional psychiatric examination.  This examination is warranted in order to address the discrepancy between the March 2003 and May 2004 examination reports, on the one hand, and the January 2012 examination report and March 2016 addendum opinion on the other hand, as well as to obtain a contemporaneous assessment of the severity of the Veteran's service-connected PTSD.

In addition, the Board again notes that the Veteran has been incarcerated several times during the pendency of his claim, most recently between September 2009 and June 2015.  Following the Board's June 2010 remand, VA obtained several pages of medical records from 2011 and 2012, which were primarily laboratory results.  However, it does not appear efforts have been undertaken to obtain all of the Veteran's prison medical records for the period between September 2009 and June 2015.  As the record indicates the Veteran received psychiatric treatment during this period, efforts to obtain these records should be undertaken on remand.

Lastly, the Board notes the record shows the Veteran has been out of prison since June 2015, a period of more than two years.  As such, on remand, a completed VA Form 21-8940 should be solicited from the Veteran, so as to provide VA with updated employment information, to include for the period following the Veteran's release from prison.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

* any available VA treatment records dated since February 2006; 

* all prison medical records for the Veteran's period of incarceration between September 2009 and June 2015;

* an updated VA Form 21-8940, to include documentation of any employment following the Veteran's release from prison in June 2015. 

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following completion of the above-described development, afford the Veteran a VA examination by an examiner who has not provided an examination or proffered an opinion in this case, to determine the extent of his PTSD's impact on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all psychiatric disorders present during the period of the claim.

The examiner should then provide an assessment of the impact of the Veteran's service-connected PTSD on his ability to work, and state specifically whether the Veteran's PTSD alone prevents him from obtaining and following any substantially gainful employment consistent with his education and occupational background.

The examiner must specifically consider and discuss the March 2003, May 2004, January 2012, and March 2016 VA medical examination reports and opinions.

In this regard, the examiner must address the Veteran's assertion, supported in part by the March 2003 and May 2004 examination reports, that his history of polysubstance abuse and incarceration is proximately due to his PTSD, and contributes to his inability to obtain and maintain substantially gainful employment.

The examiner must also address to what extent, if any, the Veteran's ability to work is impacted by a nonservice-connected pre-morbid personality disorder, as discussed by the January 2012 VA examiner (with March 2016 addendum).

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




